DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed July 13, 2021 (hereinafter "Remarks”) have been considered but are moot in view of the new ground(s) of rejection.
 However, in the interest of compact prosecution, Examiner is responding to some of the arguments that are pertinent to the new ground(s) of rejection.

On page 7 of the Remarks, Applicant argues “neither prior art teaches that the EDID information is a varying parameter.  Further, neither Nishio nor Ma teach or suggest adaptively adjusting an image processing model according to variations in the EDID.”  Examiner is not persuaded.
Examiner notes EDID information can change based on the display device providing the information.  To clarify, two different display devices can provide different 
“The display information acquisition circuit 106 is arranged to automatically obtain device information INF_D of a display panel 10 without user intervention, and transmit the device information INF_D of the display panel 10 to the input port 102. For example, the display panel 10 may be a display screen of a smart television. For another example, the display panel 10 may be a display screen of a smart phone” (paragraph [0017] of the specification as filed – emphasis added). 


Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “artificial intelligence (AI) engine” (see at least claim 1 – emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
	See 35 U.S.C. §112 rejection below for further details.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites “an artificial intelligence (AI) engine” (emphasis added).  Fig. 1, item 108 and paragraph [0016] of the specification as filed appear to disclose “an artificial intelligence (AI) processor” (emphasis added) but Examiner is unable to find any support for an engine.  Examiner is interpreting the terms “engine” and “processor” to refer to different items based on Applicant’s usage of both terms in Fig. 1, items 108 and 110 and at least claim 1 reciting a “picture quality engine” (emphasis added) and claim 9 reciting “artificial intelligence (AI) processor” (emphasis added).
In the interest of compact prosecution, Examiner is interpreting the term “artificial intelligence (AI) engine” to read on an “artificial intelligence (AI) processor” as disclosed by Fig. 1, item 108 and paragraph [0016] for the remainder of this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the artificial intelligence (AI) processor" with no prior recitation of that term.  Examiner notes there is a prior recitation of “an artificial intelligence (AI) engine” but not a processor.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
engine” of claim 1 to recite an “artificial intelligence (AI) processor” for the remainder of this Office Action.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9, 11, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (USPN 2018/0018932) in view of Slabaugh et al. (USPN 2021/0073957).

With respect to claim 1, Atkins teaches a video processing system (Figs. 1A-1C, 3 and 4) comprising: 
an input port, arranged to obtain device information of a display panel (Fig. 1, item 108 and paragraph [0029] teach EDID information is obtained over a video interface and paragraph [0138] teaches the device information can also include E-EDID , the device information being a varying parameter (paragraphs [0037], [0048], [0055], [0059], [0061] [0066], [0079]-[0083], [0119] and [0138] teach device information can include at least the dynamic range of the display.  Examiner notes the device information can vary between different devices); and 
a video processing circuit (Fig. 1A, item 100 and Fig. 1C, item 100B and Fig. 4 and paragraphs [0037], [0048]-[0051], [0059]-[0066], [0085]-[0093] and [0147]-[0158]), arranged to obtain an input frame and the device information (Figs. 1A and 1C, items 106 and 110 and paragraph [0037] teach an input frame and device information are obtained), generate an output frame according to the device information (Figs. 1A and 1C, items 122 and 127 and paragraphs [0026], [0028], [0037], [0055], [0059], [0066], [0079]-[0081] and [0085]-[0093] teach generating a source video according to the device information), and transmit the output frame to the display panel (Figs. 1A-1C and 4 and paragraph [0093]). 
However, Atkins fails to expressly teach the video processing circuit comprising: an artificial intelligence (AI) engine, arranged to refer to the device information to configure an image processing model; and a picture quality (PQ) engine, coupled to the AI engine, arranged to perform an operation upon the input frame according to the image processing model to generate the output frame; wherein the AI engine adaptively adjusts the image processing model according to the varying parameter (Atkins teaches the use of the varying EDID parameters control image enhancement but is silent on the use of an AI engine or PQ engine).
Slabaugh teaches a known technique using an artificial intelligence processor, image processing model and picture quality engines with deep learning to enhance 
It would have been obvious to one of ordinary skill at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the image enhancement using EDID information of Atkins to include the artificial intelligence processor, image processing model and picture quality engines with deep learning of Slabaugh.  One of ordinary skill in the art would be motivated to make the aforementioned changes to provide state-of-the-art performance that outperforms traditional image enhancement techniques and provide high quality images (paragraphs [0009], [0011] and [0027]).  Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Examiner notes the combination of Atkins and Slabaugh teaches the video processing circuit comprising: an artificial intelligence (AI) engine (Slabaugh, paragraphs [0011], [0027], [0041]-[0052], [0076], [0080], [0087] and [0091] teach AI), arranged to refer to the device information to configure an image processing model (Atkins, Figs. 1A and 1C, items 122 and 127 and paragraphs [0028], [0037], [0055], [0059], [0066], [0079]-[0081] and [0085]-[0093] teach referring to EDID information such as the dynamic range of the display device before performing image enhancement; and Slabaugh, paragraphs [0071]-[0076]); and a picture quality (PQ) engine, coupled to the AI engine, arranged to perform an operation upon the input frame according to the image processing model to generate the output frame (Atkins, paragraphs [0037], [0055], [0059]-[0066], [0079]-[0081] and [0085]-[0093] teach operations on the input frame; and Slabaugh, paragraphs [0071]-[0076] teach modules as the PQ engine and specific functions/operations as the image processing model); wherein the AI engine adaptively adjusts the image processing model according to the varying parameter (Atkins, Figs. 1A and 1C, items 122 and 127 and paragraphs [0026], [0028], [0037], [0055], [0059], [0066], [0079]-[0081] and [0085]-[0093] teach adjusting image processing based on the device information; and Slaughbaugh, paragraphs [0011], [0027], [0041]-[0052], [0076], [0080], [0087] and [0091] teaches AI).
		
With respect to claim 2, Atkins in view of Slabaugh teaches the video processing system of claim 1, discussed above, further comprising: 
a display information acquisition circuit, arranged to automatically obtain the device information of the display panel without user intervention, and transmit the device information of the display panel to the input port (Atkins, Fig. 1B, item 130 and paragraphs [0029] teach EDID information is obtained and transmitted). 
With respect to claim 6, Atkins in view of Slabaugh teach the video processing system of claim 1, discussed above, wherein the device information of the display panel comprises a maximum nit level of the display panel (Atkins, paragraph [0055]).

With respect to claim 9, Atkins in view of Slabaugh teaches the video processing system of claim 1, discussed above, wherein the artificial intelligence (AI) processor is arranged to refer to the device information to configure the image processing model through deep learning (Atkins, Figs. 1A and 1C, items 122 and 127 and paragraphs [0026], [0028], [0037], [0055], [0059], [0066], [0079]-[0081] and [0085]-[0093] teach adjusting image processing based on the device information; and Slabaugh, paragraphs [0009], [0011], [0041], [0052], [0083]-[0088] and [0091] teach an AI processor and deep learning). 

	Claim 11, a video processing method, corresponds to and is analyzed and rejected for substantially the same reasons as the video processing system of Claim 1, discussed above.

The further limitations of claim 12, 16 and 19 are rejected for substantially the same reasons as claim 2, 6 and 9, discussed above.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (USPN 2018/0018932) in view of Slabaugh et al. (USPN 2021/0073957) and further in view of Park (USPN 2013/0135272).

With respect to claim 3, Atkins in view of Slabaugh teach the video processing system of claim 2, discussed above.  However, Atkins in view of Slabaugh fail to expressly teach wherein the display information acquisition circuit is a part of a driver integrated circuit.
Park teaches a known technique acquiring display information with a circuit that is part of a driver integrated circuit and improving image quality (Claim 8 and paragraph [0299] teach a temperature detection unit as part of the data driving IC in a display).
Atkins in view of Slabaugh teaches a base process/product of a video processing system that improves image quality based on acquired display information which the claimed invention can be seen as an improvement in that the display information acquisition circuit is a part of a driver integrated circuit.  Park teaches a known technique of acquiring display information with a circuit that is part of a driver integrated circuit and improving image quality that is comparable to the base process/product.
Park’s known technique of acquiring display information with a circuit that is part of a driver integrated circuit and improving image quality would have been recognized by one skilled in the art as applicable to the base process/product of Atkins in view of Slabaugh and the results would have been predictable and resulted in wherein the display information acquisition circuit is a part of a driver integrated circuit which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).

	
The further limitations of claim 13 are rejected for substantially the same reasons as claim 3, discussed above.

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (USPN 2018/0018932) in view of Slabaugh et al. (USPN 2021/0073957) and further in view of Lee et al. (USPN 2013/0174208).

With respect to claim 4, Atkins in view of Slabaugh teach the video processing system of claim 2, discussed above.  However, Atkins in view of Slabaugh fail to expressly teach wherein the display information acquisition circuit is a part of a wireless communications device. 
Lee teaches a known technique wherein the display information acquisition circuit is a part of a wireless communications device (Fig. 2 and paragraphs [0041] and [0042] teach wireless EDID communication).

Lee’s known technique wherein the display information acquisition circuit is a part of a wireless communications device would have been recognized by one skilled in the art as applicable to the base process/product of Atkins in view of Slabaugh and the results would have been predictable and resulted in wherein the display information acquisition circuit is a part of a wireless communications device which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
wherein the wireless communications device is a Wireless Fidelity (Wi-Fi) device or a Bluetooth (BT) device (Lee, Fig. 2 and paragraph [0042]).

The further limitations of claims 14 and 15 are rejected for substantially the same reasons as claims 4 and 5, discussed above.

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (USPN 2018/0018932) in view of Slabaugh et al. (USPN 2021/0073957) and further in view of Ma et al. (USPN 2019/0028672).

With respect to claim 7, Atkins in view of Slabaugh teaches the video processing system of claim 1, discussed above.  However, Atkins in view of Slabaugh fail to expressly teach wherein the device information of the display panel comprises a resolution of the display panel.
Ma teaches a known technique including display resolution and other information related to image quality in the EDID (Ma, Fig. 2 and paragraphs [0060], [0061] and [0069] teach resolution).
Atkins in view of Slabaugh teaches a base process/product of image quality enhancement using device information which the claimed invention can be seen as an improvement in that the device information of the display panel comprises a resolution 
Ma’s known technique of including display resolution and other information related to image quality in the EDID would have been recognized by one skilled in the art as applicable to the base process/product of Atkins in view of Slabaugh and the results would have been predictable and resulted in modifying the EDID of Atkins in view of Slabaugh such that the device information of the display panel comprises a resolution of the display panel which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 8 are rejected for substantially the same reasons as claim 7, discussed above.
 wherein the device information of the display panel comprises a supply voltage level of the display panel (Ma, Fig. 2 and paragraphs [0060], [0061] and [0069] teach voltage rating of the display).

The further limitations of claims 17 and 18 are rejected for substantially the same reasons as claims 7 and 8, discussed above.
	
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (USPN 2018/0018932) in view of Slabaugh et al. (USPN 2021/0073957) and further in view of Usman (USPN 2016/0335750).

With respect to claim 10, Atkins in view of Slabaugh teach the video processing system of claim 9, discussed above.  However, Atkins in view of Slabaugh fail to expressly teach wherein the AI processor configures the image processing model by: adaptively setting a contrast enhancement model; or adaptively setting a scaling factor of the input frame.
	Usman teaches a known technique using adaptive contrast enhancement (paragraphs [0044], [0055], [0068]-[0069] and [0143]).
Atkins in view of Slabaugh teaches a base process/product of an AI processor configured to perform image enhancement which the claimed invention can be seen as an improvement in that the AI processor configures the image processing model by: adaptively setting a contrast enhancement model; or adaptively setting a scaling factor 
Usman’s known technique of using adaptive contrast enhancement would have been recognized by one skilled in the art as applicable to the base process/product of Atkins in view of Slabaugh and the results would have been predictable and resulted in the AI processor configures the image processing model by: adaptively setting a contrast enhancement model; or adaptively setting a scaling factor of the input frame which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 20 are rejected for substantially the same reasons as claim 10, discussed above.	


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fig. 5 of Krishnaswamy et al. (USPN 9,002,109) teaches a processor and an engine.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623